Citation Nr: 0600504	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ear disorder, and if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sinus polyps and 
deviated septum.

5.  Entitlement to service connection for bilateral arthritis 
of the knee.

6.  Entitlement to service connection for lumbar spine.

7.  Entitlement to service connection for cervical spine.

8.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1952 to July 1952 
and from March 1961 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to 
service connection for hearing loss, tinnitus, sinus polyps 
and deviated septum, bilateral arthritis of the knee, 
arthritis of the lumbar spine, arthritis of the cervical 
spine, and PTSD.

The veteran presented testimony at a personal hearing in 
February 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims file.




FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  After his first period of service, in an October 1958 
rating decision, the RO denied entitlement to service 
connection for a right ear condition.  The veteran was 
notified of the decision and his appeal rights by letter 
dated in October 1958.  He did not appeal the decision, and 
it became final.  

3.  After his second period of service, in a December 1961 
rating decision, the RO denied entitlement to service 
connection for otitis media of the right ear.  The veteran 
was notified of the decision and his appeal rights by letter 
dated in January 1962.  He did not appeal the decision, and 
it became final.  

4.  In a May 1987 rating decision, the RO denied entitlement 
to a right ear condition post mastoidectomy that existed 
prior to entry.  The veteran was notified of the decision and 
his appeal rights by letter dated in January 1962.  He did 
not appeal the decision, and it became final.

5.  Evidence received since the May 1987 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for a right ear condition, is not cumulative and 
redundant, and in connection with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim.

6.  Clear and unmistakable evidence demonstrates that a right 
ear condition existed at the veteran's entry into both 
periods of active service and was not aggravated by such 
service.

7.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's right ear 
condition underwent an increase in severity during service.

8.  The competent and probative medical evidence of record 
preponderates against a finding that left ear hearing loss, 
tinnitus, sinus polyps and deviated septum, arthritis of the 
bilateral knee, lumbar spine, cervical spine, and PTSD are 
etiologically related to any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right ear condition 
post mastoidectomy has been received, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The presumption of soundness with regard to a right ear 
condition is rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111 (West 2002).

3.  A right ear condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131, 1153, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2005).

4.  Left ear hearing loss, tinnitus, sinus polyps and 
deviated septum, arthritis of the bilateral knee, lumbar 
spine, cervical spine, and PTSD were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.310(a), 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2002, 
January 2003, and November 2004; rating decisions in June 
2002 and March 2003; and a statement of the case in April 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In November 2004, the veteran wrote that he had no further 
evidence or information to submit in regards to his appeal.  
Subsequently, at his hearing he submitted additional evidence 
and waived consideration of it by the RO.  VA has also 
obtained an examination.  The Board notes that the veteran 
has claimed as a stressor for PTSD the witnessing of a fellow 
soldier falling on a live grenade during basic training.  
However, he has stated that he does not know the soldier's 
name, he was in another platoon, and did not know if the 
soldier lived or died.  This information is too vague to 
request research for verification of this stressor.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual background

Service medical records show that during the veteran's first 
period of service in the Army he was treated for otitis 
media, suppurative, chronic, of the right ear due to an 
unknown organism.  A medical summary of a Physical 
Examination Group dated in May 1952 states that the veteran 
reported having had two mastoidectomies of the right ear, at 
age six months and at two years old.  He first noticed 
drainage from the right ear at about seven years of age and 
it had occurred periodically since then.  He also had noticed 
slight diminution of hearing of the same ear.  His military 
service had not aggravated this condition.  

Examination revealed a well healed mastoidectomy scar on the 
right.  The right ear drum had a small perforation with 
discharge exuding through it.  The hearing of the right ear 
was slightly impaired.  In the May 1952 report, it was noted 
that the veteran had been seen in consultation in an ENT 
clinic in April 1952, for a complaint of onset of drainage 
from the right ear that had begun one month earlier.  The 
veteran reported the same history.  The clinical findings 
were of a well healed post-auricular scar with purulent 
discharge in the right canal and the middle ear was filled 
with granulations.  The diagnosis was chronic suppurative 
otitis media of the right ear.  The recommendation was that 
the veteran did not meet the physical standards and therefore 
should be separated from the service.  

It was the opinion of the Physical Examination Group that the 
veteran be separated from the service in accordance with his 
request.  The final diagnosis was chronic, suppurative otitis 
media of the right ear with organisms not determined.  
Hearing to spoken voice was 18/20 on the right and 20/20 on 
the left.  Hearing to whispered voice was 9/15 on the right 
and 15/15 on the left.  The determination was that it was not 
in the line of duty and had existed prior to entrance.  

The report of an Army Medical Board Proceedings (Medical 
Board) in May 1952 found that the veteran had a chronic 
infection of the right ear with minimal hearing loss.  The 
degree of disability for military service was partial and 
permanent with no service recommended.  The determination was 
that the condition existed prior to entry on active duty and 
had not been permanently aggravated by active duty.  The 
Medical Board recommended that the veteran be discharged from 
the military service as in the Medical Board's opinion he was 
physically disqualified for military service.  

After his first period of service, in September 1958 the 
veteran submitted a claim for entitlement to service 
connection for a right ear condition.  A statement from Dr. 
M.K. indicates that he had treated the veteran for an abscess 
of the left ear and noises in the left ear.  In an October 
1958 rating decision service connection for a right ear 
condition was denied as the condition was not service 
incurred or aggravated.  The RO found that the draining in 
the right ear and slight loss of hearing existed prior to 
service and any increase in service was due to natural 
progress.  The veteran was notified of the decision and his 
appeal right by letter dated in October 1958.

Some years later, the veteran enlisted in the U.S. Air Force.  
On examination in January 1961, an ENT consultation was 
recommended.  The consultation report in February 1961 shows 
that the veteran had been under private treatment and his 
external canal condition was healing adequately.  Slight high 
frequency deafness was felt to be due to middle ear disease 
which was resolving satisfactorily.  No perforation was 
present.  Based on those results, it was noted that the 
veteran had resolving otitis media and was found qualified 
for enlistment in March 1961 with a hearing profile of "2".  

A report dated in April 1961 states that with 13 days of 
active service in the Air Force the veteran was hospitalized 
in March 1961 for the first time.  The history noted that the 
veteran had been previously in the Army in 1952 and was 
medically discharged at that time after six months of active 
duty because of a perforation in the right ear drum.  The 
veteran noted that as recently as two months prior to 
admission that he had felt moisture from the right ear.  He 
was seen in the ENT Clinic on referral, found to be 
disqualified with active duty, and it was recommended that he 
have an existed prior to service (EPTS) discharge.  The 
veteran refused to sign the request for an EPTS and was 
admitted to a hospital for a workup to meet the Medical 
Board.  The clinical findings were reported.  Shortly after 
admission, he had to go on Emergency Leave and when he 
returned in early April 1961, he was asymptomatic and without 
complaints.  He was admitted merely for workup and to be 
presented to the Medical Board for possible EPTS discharge.  
The final diagnosis was chronic, nonsuppurative, otitis 
media, organism unknown, that EPTS; and chronic mastoiditis, 
organism unknown that existed prior to service.  The Medical 
Board determined that neither had been permanently aggravated 
by service.  The Medical Board recommended that the records 
be presented to the Air Force Physical Evaluation Board 
(PEB). 

The report of a PEB in July 1961 found that the veteran's 
right ear disorder EPTS and was not service aggravated.  
Separation was recommended.  The veteran had appeared before 
the PEB and had provided testimony under oath.  He testified 
that he had previously been in the Army for approximately a 
six month period in 1952.  He was discharged for drainage in 
his right ear that had been giving him some trouble and was 
evaluated as a condition that was disqualifying for military 
service.  He included this in his medical history at the time 
of enlistment and also reported that he felt some moisture in 
his ear.  He had been referred to an ENT Clinic at a Naval 
Hospital where the condition was evaluated as otitis externa.  
He secured private treatment and was subsequently evaluated 
again at the Naval Hospital ENT Clinic.  After re-
examination, he was found qualified for military service and 
enlisted in the Air Force.  He reported for duty and after 
about two weeks, was examined at medical processing where 
nothing wrong was found but he was sent for evaluation of his 
ear.  He testified that from July 1952 until March 1961 he 
had not had difficulty with his ear.  The findings of the Air 
Force PEB were that the chronic otitis media, non-suppurative 
had EPTS and was not service aggravated.  

In August 1961, the Physical Review Council reviewed the 
PEB's findings and concurred.  The veteran was found 
physically disqualified for the performance of active 
military service due to a physical disability not incurred 
while entitled to basic pay and was not aggravated by active 
service.  The diagnosis was non-suppurative otitis media 
EPTS.  He was to be processed for separation.  

Service medical records also show that at an enlistment 
examination for the Air Force in January 1961, the veteran 
denied physical conditions other than mumps, ear trouble and 
running ears.  He reported having been discharged from the 
Army for a physical condition.   The clinical evaluation was 
normal except for the veteran's ear that was resolving otitis 
media.  At an examination for the Medical Board in March 
1961, the clinical evaluation was normal except for the right 
ear drum and mouth and throat.  

After his second period of service, in September 1961, the 
veteran submitted a claim for entitlement to service 
connection for otitis media of the right ear.  In a December 
1961 rating decision the RO denied entitlement to otitis 
media of the right ear.  The RO found that in 1958 the 
veteran had been denied service connection for a right ear 
condition covering his first period of service.  At an 
examination prior to induction for the second period of 
service, the same condition was shown.  He came back after 
the condition cleared and he was inducted.  The right ear 
condition recurred soon after induction.  The RO concluded 
that the condition existed prior to induction and was 
recurrent in service due to natural progress.  By letter 
dated in January 1962 the veteran was notified of the 
decision and his appeal rights. 

In April 1971 the veteran submitted a claim for disability 
benefits for infection in the right ear and loss of hearing.  
The RO wrote to the veteran in June 1971 notifying him that 
service connection for his hearing condition had been 
previously denied for both periods of his military service.  
He was notified that new and material evidence would have to 
be submitted in order to reopen the claim and the type of 
evidence needed.  

The veteran submitted a claim in March 1986 for a right ear 
condition.  At an ENT consultation in August 1986 the veteran 
reported having had hearing loss in his right ear since an 
incident in service with artillery blast.  According to the 
veteran he had drainage from the right ear afterwards.  He 
had noted slowly progressive loss over the years.  The 
clinical findings were reported.  The impression was 
sensorineural hearing loss of the right ear consistent with 
noise trauma.  In a May 1987 rating decision, the RO found 
that service connection for a right ear condition had been 
previously denied.  The October 1958 rating was amended to 
right ear condition post mastoidectomy that existed prior to 
entry.  The veteran was notified by letter in May 1987 of the 
decision and his appeal rights.

In August 2001, the veteran filed a claim for service 
connection for bilateral hearing loss, sinus condition, 
deviated septum, cervical condition, lower back condition, 
right knee condition, and PTSD.  He claimed that while he was 
in Boot Camp a mortar shell exploded near him that lifted and 
threw him 10 to 12 feet where he landed violently, thus 
causing the conditions.  He further claimed that he had a 
left knee condition and tinnitus as a secondary result of the 
lower back and right knee conditions and the explosion.  With 
his claim, the veteran submitted lay statements from his wife 
and brother relating that the veteran had told about a mortar 
shell exploding near him in service and about seeing a 
soldier fall on a live grenade.  They commented on their 
observations of the veteran's condition.

The veteran described the events he experienced during 
service which he felt were the cause of his PTSD which were 
the explosion of a mortar shell near him in February/March 
1952 and witnessing a soldier fall upon a live grenade 
approximately one week earlier than the mortar shell 
explosion.

VA outpatient treatment reports show that the veteran has 
bilateral hearing loss with a perforated right tympanic 
membrane, otitis media, otitis externa, arthritis of the 
bilateral knee, arthritis of the lumbar spine, PTSD, PTSD-
like symptoms, possible nasal polyp, and history of sinus 
polyp.  He underwent surgery on his right ear in April 2002 
and on both ears in September 2002.  Private medical records 
show the veteran sought treatment in September 2000 after 
suffering a hit on his left forearm and the top of his head 
by a garage door.  There was a diagnosis of cervical strain 
with degenerative disc disease.  

In April 2002 the veteran wrote providing additional 
information regarding medical treatment.  He also recalled 
that after the claimed mortar explosion in service, some 
debris was removed from his right thigh and left lower calf.

There was a negative reply from Temple University Hospital 
regarding treatment of the veteran at Temple University 
Hospital and/or Temple Children's Medical Center. 

In a June 2002 rating decision, the RO denied entitlement to 
hearing loss, tinnitus, sinus polyps and deviated septum, 
bilateral arthritis of the knee, arthritis of the lumbar 
spine, arthritis of the cervical spine, and PTSD.  The 
veteran was notified of the decision by letter in June 2002 
and of his appeal rights.  

A VA doctor wrote in September 2002 that the veteran was 
being treated for multiple medical problems and for 
behavioral medical problems as well.  He suffered with 
degenerative arthritis in legs and ankles, chronic back pain, 
deafness and with PTSD.  The VA doctor wrote that the 
veteran's hearing problem began in the service when he 
suffered an injury to a mortar misfire and was blown several 
feet.  As a result of this accident the veteran suffered with 
PTSD symptoms.  

In a November 2000 statement, the veteran indicated that the 
loud explosion from the mortar explosion affected his 
hearing.  

In a March 2003 rating decision the RO confirmed and 
continued the denial of service connection for otitis media 
of the right ear, status post mastoidectomy; PTSD; arthritis 
of the lumbar spine; arthritis of the bilateral knee and 
tinnitus.  The veteran was notified of the decision and his 
appeal rights.  

In February 2005, the veteran testified that during a 
training exercise in his first period of service he was 
exposed to an explosion from a mortar round and had various 
injuries because of that explosion.  He denied that he had 
been discharged due to a disability.  He related his post-
service treatment.  Regarding a serviceman falling on a live 
grenade during basic training, the veteran did not remember 
the person's name as he was from another platoon.  He 
testified that all the conditions he was claiming were linked 
to the mortar incident in service, in addition to, with the 
PTSD also seeing the grenade incident.  The disabilities had 
been with him on a regular basis from 1952.  He testified 
that he had told his physicians that he had been exposed to a 
mortar shell explosion and they said that his ear conditions 
were probably due to the explosion.  

Additional VA treatment records submitted at the hearing with 
a waiver of regional office consideration include treatment 
for hearing loss and continued individual therapy.  

III.  Pertinent legal criteria

A.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


B.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. 
Reg. 6257(2000).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) 
of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor. If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of- war experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), subsequently codified at 
38 C.F.R. § 3.304(f) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law 
provided in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment, March 7, 1997, was the 
date the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended and 
reorganized, with specific regard to PTSD claims based upon 
personal assault upon the veteran not involving any combat 
type of situation.  The regulation now reads, in pertinent 
part:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) 
of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified 
in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this 
part and the claimed stressor is related to that 
prisoner- of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(3) If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004). The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final rule.

Where the regulations pertinent to a decision are amended 
during the course of an appeal, the Board considers both the 
former and the current criteria.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003), 69 Fed. Reg. 25179 (2004), 65 Fed. Reg. 33422 
(2000); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).


IV.  Analysis

A.  Right ear condition

In August 2001, the veteran filed a claim for multiple 
conditions to include a claim for service connection for 
bilateral hearing loss.  Our review finds that prior rating 
decisions denied entitlement to a right ear condition 
including hearing loss.  The RO apparently determined that 
new and material evidence had been submitted to reopen the 
claim on this issue, and decided the claim on the merits as 
indicated in the June 2002 rating decision.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Therefore, although the RO apparently reopened the 
claim, the issue before the Board is as stated on the first 
page of the present decision.

The evidence received into the record since the May 1987 
determination that denied entitlement to service connection 
for a right ear condition includes a statement from a VA 
doctor that the veteran's hearing problem began in service 
when he suffered an injury due to a mortar misfire.  In the 
Board's opinion, such evidence, presumed credible for this 
purpose, and when viewed with that previously of record, is 
new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a).  It was not previously submitted to 
agency decisionmakers, it relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, it does 
raise a reasonable possibility of substantiating the claim.  
This is particularly true in view of the low threshold 
required to establish new and material evidence under the 
Hodge precedent, supra.  

Accordingly, we concur with the RO's finding in this regard, 
and the claim entitlement to service connection for a right 
ear condition may be reopened.  38 U.S.C.A. § 5108.  The 
Board will proceed to evaluate the merits of the claim.  The 
veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection, and has been afforded an examination 
and opportunity to present argument and evidence in support 
of his claim; moreover, the RO has considered the claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran has claimed that he was exposed to a mortar 
explosion in his first period of service that caused his 
right ear condition; however, the service medical records do 
not show any evidence of such acoustic trauma.  

As discussed above, service medical records show that the 
veteran had a pre-existing right ear condition which caused 
his release from service on two occasions.  An Army Medical 
Board determined in May 1952 that the veteran had a chronic 
infection of the right ear with minimal hearing loss that 
existed prior to entry on active duty and had not been 
permanently aggravated by active duty.  In August 1961, an 
Air Force Physical Review Council concurred with the Air 
Force PEB's findings that the veteran was physically 
disqualified due to a physical disability not incurred while 
entitled to base pay and was not aggravated by active 
service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedent opinion, VAOPGCPREC 
3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004), holding 
subsection 3.304(b) to be invalid insofar as it requires a 
claimant to show an increase in severity of the claimed 
disorder before VA's duty under the second prong of the 
rebuttal standard applies. In conformity with the Court's 
analysis and the GC opinion, the Board cites 38 C.F.R. § 
3.304(b) herein only for the provisions of the regulation 
that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a 
higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, the Board believes that a clinical finding of a 
mastoidectomy scar of the right ear during his first period 
of service and otitis media at the enlistment examination for 
the second period of service shows that a right ear condition 
existed when the veteran was examined for service.  Moreover, 
clear and unmistakable evidence demonstrates that a right ear 
condition existed prior to service and was not aggravated by 
such service.  Aggravation, or a permanent increase in a 
right ear condition is not shown by the record in this case.  
Although the veteran claims that he was exposed to a mortar 
explosion in a period from February to April 1952, he 
underwent examination for a Medical Board in May 1952 and 
there was no mention of such an explosion.  The competent 
medical evidence of record addressing this matter, the Army 
Medical Board and the Air Force PEB clearly found that the 
right ear condition existed prior to service and was not 
aggravated by service.  There is otherwise no competent 
evidence of record specifically addressing the issue of 
aggravation that contradicts these opinions.  

At the Air Force PEB proceeding, the veteran testified that 
from July 1952 to March 1962 he had not had difficulty with 
his ear.  The Board notes that at an ENT consultation in 
August 1986, however, the veteran reported having had hearing 
loss in his right ear and drainage since an incident in 
service with an artillery blast.  Based on this history, the 
impression was sensorineural hearing loss of the right ear 
consistent with noise trauma.  In addition, a VA doctor 
opined in September 2002 that the veteran's hearing problem 
began in service when he suffered an injury to a mortar 
misfire and was blown several feet.  Although these opinions 
seem to be competent medical evidence linking the veteran's 
right ear hearing loss to service, they are based on the 
history personally provided by the veteran.  The Court has 
determined that history which the veteran provides does not 
transform that history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, the probative 
value of these doctors' statements is greatly reduced by the 
fact that they are not shown to have been based upon a review 
of the claims file or other detailed medical history.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Accordingly, the Board finds 
that these opinions are not competent medical evidence of a 
nexus between the veteran's current right ear disorder and 
active service or to alleged symptomatology since service.

VA outpatient treatment records show that the veteran has 
been treated for a right ear condition.  This medical 
evidence, however, does not offer an explanation as to the 
etiology of the right ear condition and does not provide a 
link between that disability and service or to symptomatology 
since service.  

The Board has considered the veteran's statement and the lay 
statements.  Each of those individuals is competent as a 
layperson to report that as to which he/she has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran's wife and brother do not have personal 
knowledge that a mortar explosion occurred in service near 
the veteran, they are reporting what the veteran told them.  
In addition, they are not competent to offer their medical 
opinions as to cause or etiology of the claimed disability, 
as there is no evidence of record that either the veteran's 
wife or brother has specialized medical knowledge.  The Board 
recognizes that the veteran sincerely believes that a right 
ear condition was due to trauma in service or aggravated by 
service.  However, the appellant is not deemed competent to 
offer evidence as to diagnosis, medical etiology, or 
causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The documentary record is of high probative 
value.  The competent medical evidence shows no link between 
a current right ear condition and service or symptomatology 
since service, which is a basic requirement under the law for 
granting service connection.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current right ear 
condition was incurred in or aggravated during service.  
There is no competent medical evidence that the veteran 
currently has a right ear condition which has been linked to 
service.  No probative, competent medical evidence exists of 
a relationship between any currently claimed right ear 
disorder and any continuity of symptomatology asserted by the 
veteran.  See McManaway v. West, Voerth v. West, Savage v. 
Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
current right ear condition is a result of an injury or 
disease in service.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Left ear hearing loss, tinnitus, sinus polyps and 
deviated septum, bilateral arthritis of the knee, lumbar 
spine, cervical spine, and PTSD

The veteran contends that he currently suffers from left ear 
hearing loss, tinnitus, sinus polyps and deviated septum, 
arthritis of the right knee, lumbar spine, cervical spine, 
and PTSD that are related to his active military service.  
The veteran contends that a mortar explosion occurred near 
him during his first period of service and these disabilities 
are a result of the injuries he suffered at that time.  He 
further contends that a left knee disorder is secondary to 
his claimed service-connected right knee disorder and lumbar 
spine disorder.  He claims that he was treated at Tripler 
Army Medical Hospital.  

Although the veteran may have these disabilities currently, 
service medical records are negative for any complaints, 
findings, or diagnosis of these disabilities.  As discussed 
above, the veteran had claimed that he suffered a right ear 
condition due to the same explosion claimed to have occurred 
between February and April 1952.  Medical records in May 1952 
for a Medical Board proceeding which evaluated the veteran's 
right ear condition make no mention of a mortar shell 
explosion in the history nor or are any findings attributed 
to an explosion which supposedly occurred in the preceding 
month.  The Board finds the lack of any reference to a mortar 
explosion of high probative value to show that a claimed 
mortar explosion in early 1952 did not occur.  

In addition, in January 1961 at the enlistment examination 
for the Air Force, the veteran denied having or having had 
the above claimed disabilities.  His clinical evaluation was 
normal in January 1961 and in March 1961 except for findings 
relating to his right ear, mouth and throat.  

As the evidence of record preponderates against a finding 
that a mortar explosion occurred in service in 1952 which the 
veteran claims is the cause of his current disabilities, 
there is no incident in service shown to which the current 
claimed disabilities could be linked.    

VA outpatient treatment records show treatment for these 
disorders.  This medical evidence, however, does not provide 
a link to service or to symptomatology since service.

The veteran is also claiming that a left knee disorder is 
secondary to a right knee disorder and a lumbar spine 
disorder, however, as service connection is not warranted for 
a right knee disorder or a lumbar spine disorder, service 
connection for a left knee disorder cannot be granted as 
secondary to either of the claimed disorders.  

Regarding the issue of entitlement to service connection for 
tinnitus, although in September 1958, Dr. M.K. indicated that 
the veteran sought treatment for noises in the left ear, more 
recent medical evidence of record does not show a current 
disability of tinnitus.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 2002).  There is no 
competent medical evidence of a current diagnosis of 
asbestosis or another asbestos-related lung disease.  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Regarding the issue of entitlement to service connection for 
PTSD, the veteran has claimed two stressors that occurred 
during basic training.  The evidence does not establish that 
the veteran engaged in combat with the enemy and the claimed 
stressors are not related to combat.  Thus, credible 
supporting evidence that the claimed in-service stressors 
occurred must be of record.  As discussed above, the veteran 
claimed that a stressor was seeing a fellow serviceman fall 
upon a live grenade during basic training.  However, the 
veteran did not know the name of the serviceman, as he was in 
a different platoon, and did not know if he lived or died.  
Thus, the details of this incident are too vague to seek 
verification of the claimed stressor.  

The other stressor claimed was being close to a mortar 
explosion in basic training in 1952 and suffering injuries.  
As discussed above, however, the medical evidence of record 
is against a finding that a mortar explosion occurred during 
the veteran's first period of service.  Although a VA doctor 
wrote in September 2002 that as a result of the accident due 
to a mortar misfire in service the veteran suffered with PTSD 
symptoms, that comment appears to be based upon the veteran's 
personally provided history and not on a review of the claims 
file or other detailed medical history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Accordingly, the Board finds that this opinion is 
not competent medical evidence of a nexus between the 
veteran's current psychiatric disorder and active service.

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his claimed current disorders and active service, or 
as to claimed continuity of symptomatology demonstrated after 
service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current 
disorders began during service.  There is no competent 
medical evidence that the claimed disorders which have been 
linked to service or to any service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed disorders and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, Voerth v. West, Savage v. Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
claimed current left ear hearing loss, tinnitus, sinus polyps 
and deviated septum, arthritis of the bilateral knee, lumbar 
spine, cervical spine, and PTSD are a result of an injury or 
disease in service or secondary to a service-connected 
disability.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a right ear 
condition is reopened, and the appeal is granted to this 
extent only.

Entitlement to service connection for a right ear condition 
is denied.

Entitlement to service connection for left ear hearing loss, 
tinnitus, sinus polyps and deviated septum, PTSD, and 
arthritis of the bilateral knee, lumbar spine, cervical 
spine, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


